Exhibit 10.2

SEVENTH AMENDMENT

THIS SEVENTH AMENDMENT (this “Amendment”) is made and entered into as of July 6,
2015, by and between HUDSON TOWERS AT SHORE CENTER, LLC, a Delaware limited
liability company (“Landlord”), and COHERUS BIOSCIENCES, INC., a Delaware
corporation (“Tenant”).

RECITALS

A.

Landlord (as successor in interest to CA-Towers at Shores Center Limited
Partnership, a Delaware limited partnership) and Tenant (formerly known as
Biogenerics, Inc., a Delaware corporation) are parties to that certain lease
dated September 26, 2011, as previously amended by that certain First Amendment
dated May 17, 2012, that certain Second Amendment dated September 11, 2013, that
certain Third Amendment dated February 4, 2014, that certain Fourth Amendment
dated May 1, 2014, that certain Fifth Amendment dated December 10, 2014 and that
certain Sixth Amendment dated May ___, 2015 (“Sixth Amendment”) (as amended, the
“Lease”).  Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 21,084 rentable square feet (the “Premises”) consisting
of (a) approximately 17,274 rentable square feet known as Suite Nos. 200, 242,
245, 255, 275 and 295 located on the second floor, and (b) approximately 3,810
rentable square feet described as Suite No. 100 on the first floor of the
Building (the “Temporary Expansion Space”), all in the building commonly known
as Towers @ Shores – 201 Redwood Shores located at 201 Redwood Shores Parkway,
Redwood City, California (the “Building”).  

B.

The term of the Lease will expire by its terms on April 30, 2017 (the “Existing
Expiration Date”); provided that the term for the Temporary Expansion Space only
expires on September 30, 2015 (the “Temporary Space Existing Expiration
Date”).  The parties wish to accelerate the expiration date of the Lease on the
following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.

Acceleration of Expiration Date.

1.1.

Accelerated Expiration Date.  Subject to the provisions hereof, the term of the
Lease with respect to the entire Premises (as the same may have been extended
with respect to the Temporary Expansion Space pursuant to Section 1.2 below)
shall expire on the later of (a) October 25, 2015, or (b) the date that is three
(3) business days after the “Commencement Date” (as defined in the New Lease
(defined in Section 6 below)) of the New Lease (the “Accelerated Expiration
Date”) with the same force and effect as if such term were, by the provisions of
the Lease, fixed to expire with respect to the entire Premises on the
Accelerated Expiration Date (the “Acceleration”); provided that in no event
shall the Accelerated Expiration Date be later than the Existing Expiration
Date.  Without limiting the foregoing:

A.

Tenant shall surrender the Premises to Landlord in accordance with the terms of
the Lease on or before the Accelerated Expiration Date.

B.

Tenant shall remain liable for all Rent and other amounts payable under the
Lease for the period up to and including the Accelerated Expiration Date, even
though billings for such amounts may occur after the Accelerated Expiration
Date.

C.

Tenant’s restoration obligations shall be as set forth in the Lease; provided,
however, that notwithstanding anything to the contrary in Section 8 or 25.5 of
the Lease, Tenant shall not be required to remove any Tenant-Insured
Improvements existing in the Premises or any Unit serving the Premises on the
date of mutual execution and delivery of this Amendment.  Without limitation,
the foregoing shall not affect Tenant’s obligations under Section 23 of the
Lease with respect to Lines, Section 3 of Exhibit F to the Lease with respect to
Tenant’s Panel on the Monument Sign, or Tenant’s surrender obligations under
Section 15 of the Lease.

1

--------------------------------------------------------------------------------

D.

If Tenant fails to surrender any portion of the Premises on or before the
Accelerated Expiration Date, Tenant’s tenancy shall be subject to Section 16 of
the Lease.

E.

Any other rights or obligations of Landlord or Tenant under the Lease that, in
the absence of the Acceleration, would have survived the Existing Expiration
Date shall survive the Accelerated Expiration Date.

1.2.

Contingent Extension of Temporary Space Term.  If and only if the Accelerated
Expiration Date occurs after the Temporary Space Existing Expiration Date, the
term for the Temporary Expansion Space is hereby extended to the Accelerated
Expiration Date (the period commencing on the day after the Temporary Space
Existing Expiration Date and ending on the Accelerated Expiration Date being
referred to herein as the “Temporary Space Extension Term”).  All of the terms
and conditions of the Lease applicable to the Temporary Expansion Space shall
continue to apply during the Temporary Space Extension Term, including the Base
Rent, Tenant’s Share of Expense Excess and Tax Excess and all other Additional
Rent payable with respect thereto; provided that Tenant shall not be entitled to
any free rent, allowance, alteration, improvement or similar economic incentive
to which Tenant may have been entitled in connection with entering into the
Lease or the Sixth Amendment.

1.3.

Limitations on Tenant’s Rights.  Notwithstanding any contrary provision of the
Lease, any unexercised right or option of Tenant to renew or extend the term of
the Lease or to expand the Premises (whether in the form of an expansion option,
right of first offer or refusal, or any other similar right), and any
outstanding tenant improvement allowance or other allowance not claimed and
properly used by Tenant in accordance with the Lease as of such date, shall be
deemed terminated and no longer available or of any further force or effect.

2.

Representations.  Tenant represents and warrants that, as of the date hereof and
the Accelerated Expiration Date:  (a) Tenant is the rightful owner of all of the
Tenant’s interest in the Lease; (b) Tenant has not made any disposition,
assignment, sublease, or conveyance of the Lease or Tenant’s interest therein;
(c) Tenant has no knowledge of any fact or circumstance which would give rise to
any claim, demand, obligation, liability, action or cause of action arising out
of or in connection with Tenant’s occupancy of the Premises; (d) no other person
or entity has an interest in the Lease, collateral or otherwise; and (e) there
are no outstanding contracts for the supply of labor or material and no work has
been done or is being done in, to or about the Premises which has not been fully
paid for and for which appropriate waivers of mechanic’s liens have not been
obtained.

3.

Landlord’s Right to Terminate.  Notwithstanding any contrary provision hereof,
if Tenant breaches any of its representations, warranties or covenants
hereunder, Landlord, by written notice to Tenant, may terminate Sections 1 and 2
above, in which event such Sections of this Amendment shall be of no force or
effect.

4.

Confidentiality.  Tenant agrees that neither Tenant nor its agents or any other
parties acting on behalf of Tenant shall disclose any matters set forth in this
Amendment or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity without obtaining the
express written consent of Landlord, except as may be required pursuant to any
applicable Law.  

5.

Bankruptcy or Default of Tenant.

5.1.

Notwithstanding any contrary provision hereof, if (a) a Bankruptcy Filing
(defined below) occurs during the Bankruptcy Protection Period (defined below)
or an Action (defined below) occurs, and (b) either (i) the payment or delivery
of any payment or transfer made by Tenant pursuant to the Lease is avoided and
recovered as a preferential transfer or fraudulent conveyance, or (ii) Landlord
settles such Action in good faith and incurs any cost in connection therewith
(including, but not limited to, the settlement amount or any reasonable
attorneys’ fees and costs), then, with or without notice from Landlord to
Tenant, the provisions of Section 5.3 below shall apply.  This Amendment shall
not be construed as a substitution of an agreement for an obligation, nor as a
novation or a substitution of a contract for an obligation, but merely as a
mechanism employed by the parties to permit a procedure whereby Landlord and
Tenant are afforded the benefits set forth herein.  For purposes hereof, a
“Bankruptcy Filing” shall be deemed to occur if (i) a voluntary or involuntary
petition is filed by or against Tenant under any chapter of the United States
Bankruptcy Code, (ii) Tenant is placed in

2

--------------------------------------------------------------------------------

receivership under federal or state law, or (iii) Tenant executes an assignment
for the benefit of creditors under state law.  As used herein, “Bankruptcy
Protection Period” means the period of 91 days following the date hereof.  As
used herein, “Action” means the filing by any party of an action seeking to
avoid any payment or transfer made by Tenant pursuant to the Lease as an alleged
preferential transfer or fraudulent conveyance under state or federal law.

5.2.

Notwithstanding any contrary provision hereof, if Tenant breaches any of its
representations, warranties or covenants hereunder, then, at Landlord’s option
and upon Landlord’s notice to Tenant, the provisions of Section 5.3 below shall
apply.

5.3.

Upon the occurrence of an event described in Section 5.1 or 5.2 above,
(a) Tenant shall be deemed to have been in default under the Lease (beyond any
applicable notice and cure period) as of the date immediately preceding the date
of this Amendment and Landlord shall be deemed to have elected to terminate the
Lease as of the Accelerated Expiration Date as a result of such default;
(b) Landlord shall have all of the rights and remedies against Tenant under
applicable law and/or as set forth in the Lease (including, the right to recover
any and all damages from Tenant as provided in California Civil Code Section
1951.2) that Landlord had against Tenant immediately before the date of this
Amendment, as determined after giving effect to the preceding clause (a); and
(c) the Lease shall be deemed to have been terminated as of the Accelerated
Expiration Date.  

6.

Contingency.  Notwithstanding any contrary provision hereof, if for any reason
Landlord and Tenant, fail to mutually execute and deliver the Required Agreement
(defined below) on or before the Contingency Date (defined below), then this
Amendment shall be null and void and of no further force or effect.  As used
herein, “Required Agreement” means an agreement pursuant to which Tenant leases
from an Affiliate of Landlord space containing, at a minimum, the approximately
27,532 rentable square feet of space known as Suite 600 located on the sixth
floor of the building located at 333 Twin Dolphin, Redwood City, California.  As
used herein, “Contingency Date” means the date that is ten (10) days after the
date of full execution and delivery of this Amendment.

7.

Miscellaneous.

7.1.

This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein.  There have been no additional oral or written
representations or agreements.  Tenant shall not be entitled, in connection with
entering into this Amendment, to any free rent, allowance, alteration,
improvement or similar economic incentive to which Tenant may have been entitled
in connection with entering into the Lease, except as may be otherwise expressly
provided in this Amendment.

7.2.

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

7.3.

In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

7.4.

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

7.5.

Capitalized terms used but not defined in this Amendment shall have the meanings
given in the Lease.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

HUDSON TOWERS AT SHORE CENTER, LLC, a Delaware limited liability company

 

 

 

By:

 

Hudson Pacific Properties, L.P.,

 

 

 

a Maryland limited partnership,

 

 

 

its sole member

 

 

 

 

 

 

 

By:

 

Hudson Pacific Properties, Inc.,

 

 

 

 

 

a Maryland corporation,

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Art Suazo

 

 

 

 

 

Name:

 

Art Suazo

 

 

 

 

 

Title:

 

Sr. VP Leasing

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

COHERUS BIOSCIENCES, INC., a Delaware corporation

 

 

 

 

 

By:

 

/s/Dennis M. Lanfear

 

Name:

 

Dennis M. Lanfear

 

Title:

 

Chief Executive

 

4